           Case 2:21-cv-00044-WB Document 9 Filed 03/23/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SEAN MICHAEL ADEE,                                             CIVIL ACTION
              Plaintiff,

               v.

THOMAS MCGINLEY,                                               NO. 21-0044
             Defendants.

                                             ORDER

        AND NOW, this 23rd day of March, 2021, upon careful and independent consideration

of the petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2254, and after review of

the Report and Recommendation of United States Magistrate Judge Lynne A. Sitarski and the

review of Objections by United States District Judge Wendy Beetlestone, IT IS ORDERED

that:

1.      The Report and Recommendation is APPROVED and ADOPTED.

2.      The petition for a writ for habeas corpus filed pursuant to 28 U.S.C. § 2254 is

        SUMMARILY DISMISSED as time-barred, without an evidentiary hearing.

3.      There is no basis for the issuance of a certificate of appealability.

                                                       BY THE COURT:


                                                       /s/Wendy Beetlestone, J.

                                                       _______________________________
                                                       WENDY BEETLESTONE, J.
